OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS miL


            STATE ©F TEXAS -/.fffM
            PENALTY FOR          ;fV;'go
                                                                                        02 1R
            PRIVATE USE                                                                 0006557458     MAR 25 2015
3/18/2015                                 O.U.                                          MAILED FROM ZIP CODE 78 701                              I;
Ortiz, Oscar Orlando          tr.   Nor*1Ii;§08,48/A
                                    Ct.                              WR-8i'r,487-G1iJ.
                                                                                       \
On this day, the supplemental clerk's record, in Response to the order issued by this
Court, has been received and presented to.the^Court
                                                                                                                                       osta, Clerk




                                      ".'.•3S.*>".'.-"Lv;;.-.•#.vy; :/»>«Ssjt'*^r j«ps*i *7~f** .t^-.v-.v,- *.**(*C*"-^'*ll-a.'V**'.        r;'Sa^del